DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 122, 123, 135 and 136 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Agrawal (20110267673).
 	Regarding claims 122 and 135, Agrawal discloses the optical device, comprising: a coating fabricated on a substantially transparent substrate, wherein the coating comprises one or more material layers including at least one conductor layer; and an ablated region of the coating, the ablated region exposing an underlying layer of the coating; wherein the ablated region is formed via laser ablation, and wherein the laser ablation comprises delivering laser radiation from the same side of the substantially transparent substrate as that upon which the optical device is fabricated or delivering laser radiation from the side of the substantially transparent substrate opposite the side upon which the optical device is fabricated (fig. 1, par. [0040][0041]) .
 	Regarding claims 123 and 136, Agrawal discloses the optical device of claim 122, wherein the ablated region is formed by
scanning a laser spot over the surface of the optical device in the ablation region (fig. 1, par. [0040][0041]).

Allowable Subject Matter
Claims 124-134 and 137-146 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872